DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/08/2021.
Applicant’s election without traverse of Group I in the reply filed on 1/08/2021 is acknowledged.
Claims 9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/08/2021.
Applicant's election with traverse of Species A, directed to claims 1-8, 10-13, 15-19 in the reply filed on 1/08/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden, as there is no clear indication of separate future classification and field of search.  This is not found persuasive because the mutually exclusive embodiments would require different searches, for example, the non-elected embodiment would require text searches such as but not limited to “polygonal,” “flat,” “rectangular,” “square” with respect to the cross section, while the elected embodiment does not, and rather requires text searches .  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yang (US20140083667). 
Regarding claim 1, Yang discloses a heat exchanger system (see annotated Fig. 6, hereinafter Fig. A) comprising: a core structure (Fig. A) with an oil flow path (Fig. A) configured to receive an oil flow; a fuel flow path (Fig. A) included in the core structure and configured to receive a fuel flow, the fuel flow path coupled to the oil flow path to allow the fuel flow to receive heat from the oil flow in the oil flow path (thermal coupling via “common wall” – Fig. A); a supplemental airflow path (Fig. A) defined at least partly by the core structure and configured 
The recitations: “configured to receive an oil flow…configured to receive a fuel flow…configured to receive an a supplemental airflow” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, the intended fluids are considered to be intended use, and Yang teaches all of the structural elements of the claim. 

    PNG
    media_image1.png
    682
    793
    media_image1.png
    Greyscale

Fig. A - Annotated Fig. 6
Regarding claim 2, Yang discloses the limitations of claim 1, and Yang further discloses the supplemental airflow path (Fig. A) is selectively variable according to a characteristic of at least one of the oil flow and the fuel flow.
The recitations: “the supplemental airflow path is selectively variable” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, 
Regarding claim 5, Yang discloses the limitations of claim 1, and Yang further discloses  the core structure is at least partly defined by an elongate flow structure (Fig. A), the elongate flow structure extending along an axis from a first end to a second end (see left & right end;  Fig. A); wherein the oil flow path (Fig. A) is internal to the elongate flow structure and extends along the axis between the first end and the second end; wherein the fuel flow path (Fig. A) is internal to the elongate flow structure and extends along the axis between the first end and the second end; and wherein the oil flow path and the fuel flow path are separated by a common wall (Fig. A) within the elongate flow structure.
Regarding claim 6, Yang discloses the limitations of claim 5, and Yang further discloses  
the elongate flow structure includes an outer surface (Fig. A); wherein the outer surface at least partly defines the supplemental airflow path; and wherein, in a cross section of the elongate flow structure, the fuel flow path is disposed between the outer surface and the oil flow path.
Regarding claim 7, Yang discloses the limitations of claim 6, and Yang further discloses   the cross section (see cross section of paths 102/202 as seen in Fig. 5, which corresponds to Fig. 6), the fuel flow path at least partly surrounds the oil flow path.
Regarding claim 8, Yang discloses the limitations of claim 7, and Yang further discloses   
in the cross section, the oil flow path is substantially centered on the axis; and wherein the fuel flow path surrounds a majority of the oil flow path (see cross section of paths 102/202 as seen in Fig. 5 which corresponds to Fig. 6).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20140083667) in view of Hughes (US3513907).   
Regarding claim 3, Yang teaches the limitations of claim 2, and Yang does not teach
a sensor configured to detect the characteristic; and a control system configured to selectively vary the airflow path according to the characteristic detected by the sensor.
Hughes teaches (Fig. 1) a sensor (30) configured to detect the characteristic (temperature); and a control system (control mechanism – Col. 5, lines 10-30 including motor, valve 28) configured to selectively vary the airflow path according to the characteristic detected by the sensor, in order to maintain a desired temperature value of the fluid cooled (Col. 1, lines 30-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the sensor and control system of Hughes, in order to maintain a desired temperature value of the fluid cooled (Col. 1, lines 30-40).
Regarding claim 4, Yang teaches the limitations of claim 3, and Hughes further teaches the sensor is a temperature sensor (30) configured to detect a temperature of at least one of the oil flow and the fuel flow (heat source A); wherein the control system is configured to 
Regarding claim 10, Yang teaches a heat exchanger system (annotated Fig. 6, hereinafter Fig. A) for cooling a first fluid of an apparatus, the heat exchanger (Fig. A)  comprising: a core structure (Fig. A) including an elongate flow structure (Fig. A), the elongate flow structure extending along an axis from a first end to a second end (see left & right end; Fig. A), the elongate flow structure defining an outer profile (see outer profile thereof Fig. A) of the core structure, the elongate flow structure defining at least one opening (Fig. A) through the core structure; a first fluid flow path (oil flow path; Fig. A) included in the elongate flow structure, the first fluid flow path extending along the axis of the elongate flow structure between the first and second end, the first fluid flow path configured to receive a flow of the first fluid from the apparatus; a fuel flow path (Fig. A) included in the elongate flow structure, the fuel flow path extending along the axis of the elongate flow structure between the first and second end, the fuel flow path configured to receive a fuel flow that receives heat from the first fluid in the first fluid flow path before flowing to the apparatus; a supplemental airflow path (Fig. A) defined through the core structure via the at least one opening, the supplemental airflow path configured to receive an airflow for receiving heat from at least one of the flow of the first fluid and the fuel flow.

Yang does not teach a control system configured to selectively vary the airflow according to a characteristic of at least one of the flow of the first fluid and the fuel flow.
Hughes teaches (Fig. 1) a control system (control mechanism – Col. 5, lines 10-30 including motor, valve 28) configured to selectively vary (“in need of cooling…controls motor 32 to close valve 29 and to open valve 28” – Col. 2, lines 65-70 & Col. 3, lines 0-15 & “predetermined high temperature” – Col. 3, lines 60-65) the airflow according to a characteristic of at least one of the flow of the first fluid and the fuel flow, in order to maintain a desired temperature value of the fluid cooled (Col. 1, lines 30-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the sensor and control system of Hughes, in order to maintain a desired temperature value of the fluid cooled (Col. 1, lines 30-40).
Regarding claim 11, Yang teaches the limitations of claim 10, and Yang further teaches
the elongate flow structure includes an outer surface (Fig. A); wherein the outer surface at least partly defines the supplemental airflow path; and wherein, in a cross section of the elongate 
Regarding claim 12, Yang teaches the limitations of claim 11, and Yang further teaches
in the cross section, the fuel flow path at least partly surrounds the first fluid flow path (see cross section of paths 102/202 as seen in Fig. 5 which corresponds to Fig. 6).
Regarding claim 13, Yang teaches the limitations of claim 12, and Yang further teaches
wherein, in the cross section, the first fluid flow path is substantially centered on the axis; and wherein, in the cross section, the fuel flow path surrounds a majority of the first fluid flow path (see cross section of paths 102/202 as seen in Fig. 5 which corresponds to Fig. 6).
Regarding claim 15, Yang teaches the limitations of claim 10, and Yang further teaches
 the elongate flow structure extends along the axis and defines a plurality of stacked layers (stacks; Fig. A).
Regarding claim 16, Yang teaches the limitations of claim 15, and Yang further teaches
 the elongate flow structure (Fig. A) is arranged in a plurality of runs (see runs corresponding to each “stack” Fig. A) that are substantially parallel; and wherein the plurality of runs are substantially aligned in the plurality of stacked layers.
Regarding claim 18, Yang teaches the limitations of claim 15, and Hughes further teaches a sensor (30) configured to detect the characteristic; further comprising an actuator (32) configured to actuate a valve member to vary the mass flow rate of the airflow; wherein the control system is configured to selectively actuate the valve member based on the characteristic detected by the sensor (“in need of cooling…controls motor 32 to close valve 29 
Regarding claim 19, Yang teaches the limitations of claim 10, and Yang further teaches a first inlet end (see left end of oil flow path) and a first outlet end (see right end of oil flow path)  that are in fluid communication with the first fluid flow path, the first inlet end being proximate the first end (left end) of the elongate flow structure, the first outlet end being proximate the second end (right end) of the elongate flow structure; and further comprising a fuel inlet end (right end of fuel flow path) and a fuel outlet end (left end of fuel flow path) that are in fluid communication with the fuel flow path, the fuel inlet end being proximate the second end (right end) of the elongate flow structure, the fuel outlet end being proximate the first end (left end) of the elongate flow structure.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20140083667) in view of Hughes (US3513907) and in further view of de Bock (US20190178585) and Sakekawa (WO2018016371A1). 
Regarding claim 17, Yang teaches the limitations of claim 10, and Yang further teaches  a turbulator (111; Fig. 11/13) that projects into the first fluid flow path, the turbulator configured to divert flow of the first fluid; and Yang does not teach a flow straightener disposed in the first fluid flow path.
de Bock teaches a flow straightener disposed in the first fluid flow path (flow straighteners 318; Fig. 8).  Sakekawa teaches it is known to provide both flow straighteners (26a; Fig. 4) and turbulators (26b) in the same flow path of a heat exchanger in order to increase the heat transfer performance (Page 5, lines 165-188). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Andersen (US2731239)
Jurisich (US20010040025)
Leese (US20110232293)
Hagshenas (US20120048530)
Sennoun (US20170184028)
Pal (US20180038657)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763